agree. Ordering Sylvestri to pay $750 a month while at the same time
                   ordering that she spend twenty-four of those months in jail is irrational. 1
                   See Crawford v. State, 121 Nev. 744, 748, 121 P.3d 582, 585 (2005) ("An
                   abuse of discretion occurs if the district court's decision is arbitrary or
                   capricious or if it exceeds the bounds of law or reason." (internal
                   quotations omitted)). This condition of probation must be reversed.
                                Sylvestri also contends that the district court abused its
                   discretion by requiring that she complete 40 hours of community service
                   per month as a condition of probation. We agree that this condition
                   violates NRS 176.087(4)(a) because it fails to fix the total period of
                   community service. 2 We also agree that the district court abused its
                   discretion by imposing this condition without making an exception for the
                   period of time Sylvestri was ordered to be incarcerated. This condition of
                   probation must also be reversed. 3


                         1 We  note that during the sentencing hearing, the district court
                   agreed with the victim's attorney that no restitution payments would be
                   made during the term of incarceration. It therefore appears that the
                   district court may have intended, but inadvertently omitted, to include
                   language in this condition of probation relieving Sylvestri of her obligation
                   to pay restitution while incarcerated.

                         2 Because the district court failed to fix the total period of community
                   service imposed, we need not reach Sylvestri's contention that the district
                   court erred by imposing a period exceeding the statutory maximum. See
                   NRS 176.087(4)(a)(3).

                         3 We  conclude that Sylvestri is estopped from challenging the
                   conditions of her probation that require her to pay $20,000 in restitution
                   on the date of sentencing and stipulate to and authorize the entry of a civil
                   judgment against her. See Carter v. State, 121 Nev. 759, 769, 121 P.3d
                   592, 599 (2005) ("A party who participates in an alleged error is estopped
                   from raising any objection on appeal."). And Sylvestri's remaining
                                                                              continued on next page...
   SUPREME COURT
          OF
       NEVADA


   (0) 1947A a •
                                                         2
1111                                            -
                                                             NINZIE1,;(aftE
                            Having considered Sylvestri's contentions and concluded that
                she is only entitled to the relief stated herein, we
                            ORDER the judgment of conviction AFFIRMED IN PART
                AND REVERSED IN PART AND REMAND this matter to the district
                court for proceedings consistent with this order.




                                         Gibbons


                 .1D.CD'U-61               '   J
                Douglas                                      Saitta


                cc: Hon. Kimberly A. Wanker, District Judge
                     Paul E. Quade
                     Attorney General/Carson City
                     Mineral County District Attorney
                     Mineral County Clerk



                ...continued
                challenges to the conditions of her probation lack merit.            See NRS
                176A.400(1) (allowing the district court to "fix the terms and conditions" of
                probation, including those identified in the statute, "without limitation");
                NRS 176A.400(1)(c)(4) (allowing the district court to impose conditions of
                probation "[p]rohibiting the probationer from engaging in specific conduct
                that may be harmful to the probationer's own health, safety or welfare");
                NRS 176A.500(2)-(3) (district court may issue an arrest warrant or
                probation officer may arrest a probationer who has violated the conditions
                of probation); NRS 209.432 (defining an "offender" as used in NRS
                209.4465); Haney v. State, 124 Nev. 408, 414 n.21, 185 P.3d 350, 354 n.21
                (2008); Creps v. State, 94 Nev. 351, 360, 581 P.2d 842, 848 (1978)
                (legislative intent is the primary focus of an inquiry into the propriety of a
                condition of probation).

SUPREME COURT
        OF
     NEVADA


(0) 1947A


                                         iaMtEMME